DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-16, and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  a display device comprising:
a display panel in which a plurality of data lines and a plurality of gate lines are disposed and a plurality of subpixels are arrayed;
a data driver configured to supply a video data signal including a first signal segment and a second signal segment maintaining a predetermined voltage difference to each of the plurality of data lines, and output readout data in response to signal sensing through each of the plurality of data lines to which the video data signal is supplied; and
a touch controller configured to detect a touch or determine touch coordinates in accordance with the readout data,
wherein, during a period in which a gate signal having a turn-on voltage level is supplied to each of m number of gate lines among the plurality of gate lines, where the m is a natural number equal to or greater than 2,

wherein the single touch sensor block is an assembly of storage capacitor plates respectively being one of a first plate and a second plate of a storage capacitor included in each of the subpixels defined by the rn number of gate lines and the n number of data lines.

As to claim 15, claim 15 is allowable for similar reasoning given above for claim 1.

Conclusion
Claims 1, 2, 5-16, and 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
06/16/2021